NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 30, 2018*
                              Decided September 20, 2018

                                         Before

                        DIANE S. SYKES, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 18-1294

ANGEL FIGUEROA,                                 Appeal from the United States District
    Petitioner-Appellant,                       Court for the Northern District
                                                of Illinois, Eastern Division.
      v.
                                                No. 17-cv-8812
LISA TARQUINO,
      Respondent-Appellee.                      Amy J. St. Eve,
                                                Judge.

                                       ORDER

        Angel Figueroa is currently on supervised release. He appeals the district
court’s decision to deny his petition for a writ of habeas corpus under 28 U.S.C. § 2241.
In the petition he argues that he already completed his supervised release because, he
believes, the sentencing court sentenced him to serve it concurrently with his term of
imprisonment. That prison term followed his conviction for a single count of conspiracy

      *  We agreed to decide this case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-1294                                                                          Page 2

to possess heroin. See 21 U.S.C. §§ 846, 841(a)(1). The sentencing judge imposed a term
of 20 years in prison in the United States Bureau of Prisons (which he has served) and
five years of supervised release. After reciting the 20-year prison term, the judgment
states: “Upon release from imprisonment, the defendant shall be on supervised release
for the periods specified for each count of conviction. The defendant is sentenced on all
count(s) of conviction, namely, Count(s) ONE (1) to a period of FIVE (5) years of
Supervised Release, said periods to run concurrent.” Figueroa argues that under this
language his supervised release ran concurrently with his imprisonment, so he has now
served his entire sentence.

       Petitions like Figueroa’s that challenge the execution, as opposed to the validity,
of a sentence fall within the purview of § 2241. Valona v. United States, 138 F.3d 693, 694
(7th Cir. 1998). Figueroa’s petition does not ask the court to set aside his sentence.
Instead it assumes that the sentence is valid and contends that the Bureau has
miscalculated the time that he must serve on supervised release. He may bring such a
challenge under § 2241. See Romandine v. United States, 206 F.3d 731, 736 (7th Cir. 2000)
(explaining that the request for a “declaration” that the defendant had completed his
sentence was properly brought under § 2241).

        That said, Figueroa’s argument is meritless for four reasons. First, he wrongly
relies on the phrase “periods to run concurrent.” It plainly refers to the concurrence of
terms of supervised release—though as a matter of fact, Figueroa was not sentenced to
multiple terms of supervised release. Second, the preceding sentence in the judgment
demonstrates the sequence of his sentence: “Upon release from imprisonment, the
defendant shall be on supervised release … .” Third, the sentencing judge’s
unambiguous oral statement at sentencing—“[u]pon release from prison[,] [Figueroa]
shall be placed on supervised release for a term of five years”—supersedes any
arguable conflict that Figueroa sees in the written order. See United States v. Orozco-
Sanchez, 814 F.3d 844, 847 (7th Cir. 2016). Finally, the relevant statutes and caselaw
establish that supervised release cannot begin while a convict is incarcerated. See
18 U.S.C. § 3624(e) (“The term of supervised release commences on the day the person
is released from imprisonment … .”); United States v. Johnson, 529 U.S. 53, 59 (2000)
(“Supervised release has no statutory function until confinement ends.”); United States
v. Maranda, 761 F.3d 689, 697 (7th Cir. 2014).

                                                                               AFFIRMED.